No. 16‐4310                                            
     United States v. Kroll                          




 1                                    In the
 2               United States Court of Appeals
 3                            For the Second Circuit
 4                                       
 5                                         
 6                               August Term, 2017 
 7                                  No. 16‐4310 
 8                                         
 9                         UNITED STATES OF AMERICA, 
10                                   Appellee, 
11                                         
12                                       v. 
13                                         
14                                  JAY KROLL, 
15                              Defendant‐Appellant. 
16                            
17                                         
18                 Appeal from the United States District Court 
19                    for the Eastern District of New York. 
20                  No. 12‐cr‐411 — Leonard D. Wexler, Judge. 
21                                         
22                                         
23                              ARGUED: MAY 3, 2018 
24                            DECIDED: MARCH 5, 2019 
25    
26              Before: LEVAL, LYNCH, and DRONEY, Circuit Judges.  
27                           
28          
29         Appeal from a judgment of the United States District Court for 
30   the Eastern District of New York (Wexler, J.) sentencing Defendant‐
31   Appellant  Jay  Kroll  to  mandatory  life  imprisonment.    The  district 
                                                                                    




 1   court  concluded  that  a  life  sentence  was  mandatory  for  Kroll’s 
 2   convictions under 18 U.S.C. § 2251(a) and § 2251(e) because it found 
 3   Kroll’s prior New York state conviction was a “prior sex conviction” 
 4   under  18  U.S.C.  § 3559(e).    Kroll  contends  that  the  district  court 
 5   committed plain error by failing to apply the categorical approach to 
 6   that conviction.  We agree.  Under the categorical approach, Kroll’s 
 7   conviction does not qualify as a “prior sex conviction” under § 3559(e) 
 8   because the state statute under which he was convicted sweeps more 
 9   broadly  than  its  federal  equivalent.    Accordingly,  we  VACATE  the 
10   district court’s judgment and REMAND the cause to the district court 
11   for resentencing.    
12                             
13                                        
14                                SARITHA  KOMATIREDDY,  Assistant 
15                                United  States  Attorney  (Amy  Busa, 
16                                Artie  McConell,  Assistant  United 
17                                States  Attorneys,  on  the  brief),  for 
18                                Richard  P.  Donoghue,  United  States 
19                                Attorney  for  the  Eastern  District  of 
20                                New York, Brooklyn, NY, for Appellee. 
21                                      
22                                ROBERT  A.  CULP,  Garrison,  NY,  for 
23                                Defendant‐Appellant. 

24   DRONEY, Circuit Judge: 

25          Defendant‐Appellant  Jay  Kroll  appeals  his  sentence  of  life 

26   imprisonment  based  on  his  guilty  plea  to  two  counts  of  sexual 

27   exploitation of a child in violation of 18 U.S.C. § 2251(a) and § 2251(e).   

28   At  sentencing,  the  district  court  concluded  that  a  life  sentence  was 

                                           2
                                                                                    




 1   mandatory  based  on  its  determination  that  Kroll’s  prior  conviction 

 2   from 1993 for sodomy in the second degree under New York law was 

 3   a “prior sex conviction” under 18 U.S.C. § 3559(e).  Kroll contends that 

 4   the  district  court  plainly  erred  in  that  determination  by  failing  to 

 5   apply the “categorical approach,” which requires comparing the New 

 6   York statute under which he was convicted with its equivalent federal 

 7   criminal statute.   

 8          We agree.  We held in United States v. Rood that the categorical 

 9   approach applies to 18 U.S.C. § 3559(e).  679 F.3d 95, 98 (2d Cir. 2012) 

10   (per  curiam)  (“In  order  to  determine  whether  a  state  offense  is 

11   equivalent to a federal offense, courts must compare the elements of 

12   the state offense to the elements of the federal offense.”).  Under the 

13   categorical approach, a prior state conviction qualifies as a “prior sex 

14   conviction”  under  § 3559(e)  only  if  “the  least  of  conduct  made 

15   criminal by the state statute [of conviction] falls within the scope of 

16   activity” punishable under one of the statutes constituting a “Federal 




                                           3
                                                                               




 1   sex offense.”  Stuckey v. United States, 878 F.3d 62, 67 (2d Cir. 2017).  

 2   Accordingly, the district court erred in considering Kroll’s underlying 

 3   conduct to determine whether his 1993 conviction constituted a “prior 

 4   sex  conviction.”    Applying  the  categorical  approach,  Kroll’s  1993 

 5   conviction does not qualify as a “prior sex conviction” under § 3559(e) 

 6   because the state statute under which he was convicted sweeps more 

 7   broadly than its federal equivalent. 

 8                              BACKGROUND 

 9         On  multiple  occasions  from  June  to  December  2011,  Kroll 

10   sexually  abused  a  twelve‐year‐old  boy  in  New  York  and 

11   Pennsylvania and produced sexually explicit photographs and video 

12   of himself and the child.  Kroll was indicted by a grand jury in the 

13   United States District Court for the Eastern District of New York for 

14   two counts of sexual exploitation of a child in violation of 18 U.S.C. 

15   § 2251(a) and § 2251(e) (“Count One” and “Count Two”), possession 

16   of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B) and § 




                                         4
                                                                                    




 1   2252(b)(2) (“Count Three”), and committing Counts One and Two as 

 2   a  registered  sex  offender  in  violation  of  18  U.S.C.  §  2260A  (“Count 

 3   Four”).1     

 4          Because Kroll had a particular prior New York state sex offense 

 5   conviction, the government sought a life sentence for Counts One and 

 6   Two pursuant to 18 U.S.C. § 3559(e)(1).  Section 3559(e)(1) mandates 

 7   a  life  sentence  upon  conviction  for  certain  sex  offenses  (including 

 8   those  charged  under  Counts  One  and  Two)  if  the  defendant  has  a 

 9   “prior sex conviction” in which a minor was the victim.  18 U.S.C. § 

10   3559(e)(1). 

11          The circumstances of Kroll’s prior New York state conviction 

12   are as follows.  On March 8, 1993, Kroll pleaded guilty in the County 

13   Court of the State of New York, Sullivan County, to sodomy in the 




     1 Counts One and Two involved the same minor victim.  Count One concerned 
     activity within the Western and Eastern Districts of New York between June and 
     December 2011, and Count Two involved activity within the Eastern District of 
     New York and the Western District of Pennsylvania in July 2011.   


                                           5
                                                                                             




 1   second degree in violation of New York Penal Law § 130.45.  In 1993, 

 2   New York Penal Law § 130.45 applied to conduct with a minor under 

 3   the age of fourteen.  N.Y. Penal Law § 130.45 (1965) (amended 2000, 

 4   2003).2   

 5              At a hearing on September 22, 2014, shortly before the federal 

 6   trial was scheduled to begin, Kroll moved to proceed pro se.  As part 

 7   of the district court’s colloquy with Kroll to determine if he knowingly 

 8   and voluntarily waived his right to counsel, the court asked Kroll if 

 9   he knew that the court “must impose life imprisonment” if Kroll were 

10   found guilty of either Count One or Count Two.   Joint App’x at 40.  

11   Kroll responded that he did know.  The court granted Kroll’s motion, 




     2    The full text of the statute as it existed in 1993 is as follows: 

                A  person  is  guilty  of  sodomy  in  the  second  degree  when,  being 
                eighteen  years  old  or  more,  he  engages  in  deviate  sexual 
                intercourse with another person less than fourteen years old. 

                Sodomy in the second degree is a class D felony. 

     N.Y. Penal Law § 130.45 (1965). 


                                                    6
                                                                                    




 1   appointed his former counsel as standby counsel, and adjourned the 

 2   trial date.     

 3             Kroll  ultimately  pleaded  guilty  to  all  four  counts  of  the 

 4   indictment.3  At his guilty plea hearing on May 15, 2015, he stipulated 

 5   that the prior New York state conviction involved an eleven‐year‐old 

 6   boy.    The  United  States  Magistrate  Judge  informed  Kroll  that  a  life 

 7   sentence  was  “both  the  minimum  and  the  maximum”  sentence  for 

 8   Counts  One  and  Two,  and  Kroll  stated  that  he  understood.    Joint 

 9   App’x at 60–61.  The district court accepted Kroll’s guilty plea, as the 

10   magistrate judge had recommended, and on December 14, 2016, the 

11   district  court  sentenced  him  to  concurrent  life  sentences  on  Counts 

12   One and Two; twenty years on Count Three, concurrent with Counts 

13   One  and  Two;  and  ten  years  on  Count  Four,  to  be  served 

14   consecutively to the life sentences.     




     3    There was no plea agreement. 


                                            7
                                                                                       




 1          At the sentencing proceeding, Kroll’s standby counsel argued 

 2   that  a  life  sentence  was  not  justified.    The  district  court  disagreed, 

 3   stating: 

 4          Normally,  I  agree  that  giving  someone  a  life  sentence 
 5          who didn’t kill somebody seems irrational.  Th[is is] one 
 6          of  the  exceptions.    Based  upon  what  I  have  heard  and 
 7          what  I  have  read,  the  torture  [to  Kroll’s  victims]  is 
 8          lifetime.  The punishment is equal to that.  The sentence 
 9          of the court[:]  Count One, life.  Count Two, life.  Both to 
10          run  concurrently.    And  that  is  the  law.    I  have  no 
11          authority to go under that, even if I wanted to, which I 
12          don’t. 

13   Joint App’x at 139.  The district court gave no further explanation for 

14   the life sentences on Counts One and Two. 

15          Notwithstanding  the  request  for  a  lesser  sentence  by  his 

16   standby  counsel,  Kroll  did  not  object  at  his  sentencing  to  the  legal 

17   applicability  of  the  mandatory  life  sentence  provided  by  18  U.S.C. 

18   § 3559(e).  On appeal, however, Kroll contends that the district court 

19   erred  in  concluding  that  his  1993  conviction  was  a  “prior  sex 

20   conviction” within the meaning of § 3559(e)(1) because the New York 




                                            8
                                                                                   




 1   statute  under  which  he  was  convicted  in  1993  punishes  a  broader 

 2   range of conduct than the most comparable federal sex offense.     

 3                                 DISCUSSION 

 4          We  first  address  whether,  as  Kroll  contends,  the  categorical 

 5   approach  applies  to  determine  whether  his  1993  state  conviction 

 6   triggered the mandatory life sentence provision in 18 U.S.C. § 3559(e).  

 7   Then,  we  consider  whether  Kroll  waived  his  right  to  challenge  the 

 8   applicability  of  §  3559(e)  and,  finally,  whether  the  district  court 

 9   committed plain error by failing to apply the categorical approach. 

10   A.     The Categorical Approach Applies to Kroll’s Offenses 

11          Section 3559(e)(1) states in relevant part that “[a] person who is 

12   convicted of a Federal sex offense in which a minor is the victim shall 

13   be  sentenced  to  life  imprisonment  if  the  person  has  a  prior  sex 

14   conviction in which a minor was the victim.”  18 U.S.C. § 3559(e)(1).  

15   A “Federal sex offense” is an offense under one of several enumerated 

16   federal  statutes,  including  18  U.S.C.  §  2251,  under  which  Kroll  was 




                                           9
                                                                                    




 1   convicted of Counts One and Two.  Id. § 3559(e)(2)(A).  Thus, we must 

 2   determine  whether  Kroll’s  1993  state  conviction  is  a  “prior  sex 

 3   conviction” for purposes of § 3559(e)(1)’s sentencing enhancement. 

 4          A  “prior  sex  conviction”  comprises  either  a  “Federal  sex 

 5   offense” as defined in § 3559(e)(2)(A), or, as is relevant here, a “State 

 6   sex offense” as defined in § 3559(e)(2)(B).  18 U.S.C. § 3559(e)(2)(C).  

 7   For a prior state conviction to qualify as a “State sex offense,” it must 

 8   “consist[]  of  conduct  that  would  be  a  Federal  sex  offense”  if  there 

 9   were a basis for federal jurisdiction.  18 U.S.C. § 3559(e)(2)(B).  Of the 

10   enumerated Federal sex offenses under § 3559(e)(2)(A), we agree with 

11   the  parties  that  18  U.S.C.  §  2241(c)  is  the  most  comparable  to  New 

12   York Penal Law § 130.45.     

13          When Kroll was convicted of the state offense of sodomy in the 

14   second degree in 1993, New York Penal Law § 130.45 stated that “[a] 

15   person is guilty of sodomy in the second degree when, being eighteen 

16   years  old  or  more,  he  engages  in  deviate  sexual  intercourse  with 




                                          10
                                                                                             




 1   another  person  less  than  fourteen  years  old.”    N.Y.  Penal  Law 

 2   § 130.45.  By contrast, 18 U.S.C. § 2241(c) applies to a defendant who 

 3   “knowingly engages in a sexual act with another person who has not 

 4   attained  the  age  of  12  years  .  .  .  or  attempts  to  do  so.” 4    18  U.S.C. 

 5   § 2241(c).    The  state  statute  thus  punishes  some  conduct  that  the 

 6   federal statute does not:  deviate sexual intercourse with twelve‐ and 

 7   thirteen‐year‐old children.  As mentioned above, Kroll stipulated at 

 8   his plea proceeding in the instant case that his victim in the 1993 state 

 9   offense  was  eleven  years  old,  below  the  age  limit  for  both  statutes.  

10   Therefore, whether Kroll’s 1993 conviction is a “prior sex conviction” 

11   turns  on  whether  we  look  to  the  statutory  elements  of  the  prior 

12   conviction or to his conduct underlying that conviction, as admitted 

13   in the guilty‐plea stipulation in this case. 




     4 Section 2241(c) also applies to a defendant who knowingly engages in a sexual 
     act with a person between the ages of twelve and fifteen through force, threat of 
     force, or various forms of incapacitation.  Id. § 2241(c); see id. § 2241(a), (b).  The 
     government does not argue that this portion of § 2241(c) is relevant here. 


                                               11
                                                                                  




 1         In United States v. Rood, 679 F.3d 95 (2d Cir. 2012), we addressed 

 2   how to determine whether a prior state conviction consists of conduct, 

 3   which, but for the additional element of federal jurisdiction, would be 

 4   a “Federal sex offense,” and thus constitutes both a “State sex offense” 

 5   under  18  U.S.C.  § 3559(e)(2)(B)  and  makes  a  conviction  for  that 

 6   conduct a “prior sex conviction” under 18 U.S.C. § 3559(e)(2)(C).  679 

 7   F.3d at 98.  Looking to the text of § 3559(e), we stated that “[i]n order 

 8   to determine whether a state offense is equivalent to a federal offense, 

 9   courts must compare the elements of the state offense to the elements 

10   of the federal offense.”  Id. (citing 18 U.S.C. § 3559(e)(2)(B)).  In other 

11   words, to this extent, the Rood court adopted a categorical approach. 

12         Under the categorical approach, we “ask[] whether the least of 

13   conduct made criminal by the state statute falls within the scope of 

14   activity that the federal statute penalizes.”  Stuckey, 878 F.3d at 67.  “If 

15   the state statute sweeps more broadly” than the federal statute—“i.e., 

16   it punishes activity that the federal statute does not encompass—then 




                                         12
                                                                                       




 1   the  state  crime  cannot  count  as  a  predicate  [offense].”    Id.  (internal 

 2   quotation marks and citation omitted).   

 3          The categorical approach is distinct from the conduct‐specific 

 4   approach,  under  which  courts  “look[]  to  the  facts  of  the  specific 

 5   [prior]  case”  to  determine  whether  the  conduct  underlying  a 

 6   predicate  conviction  qualifies  for  a  sentencing  enhancement  under 

 7   the federal statute.  United States v. Barrett, 903 F.3d 166, 173 n.3 (2d 

 8   Cir. 2018).  Here, the government argues that we should abandon the 

 9   categorical approach applied in Rood in favor of the conduct‐specific 

10   approach,  because  the  language  of  §  3559(e),  which  refers  to  the 

11   “conduct” of the defendant, requires it.  However, Rood’s application 

12   of the categorical approach to § 3559(e) has only been reinforced by 

13   subsequent precedent and remains binding on us.   

14          Indeed,  in  Mathis  v.  United  States,  the  Supreme  Court 

15   interpreted  a  phrase  similar  to  §  3559(e)’s  “prior  .  .  .  convictions” 

16   language:  the Armed Career Criminal Act’s (“ACCA”) requirement 




                                            13
                                                                                               




 1   of  a  sentencing  enhancement  for  individuals  with  three  “previous 

 2   convictions”  for  violent  felonies.    136  S.  Ct.  2243,  2252  (2016).    The 

 3   Court  found  that  the  ACCA’s  emphasis  on  “convictions”  directed 

 4   sentencing courts to “ask only about whether the defendant had been 

 5   convicted  of  crimes  falling  within  certain  categories,  and  not  about 

 6   what the defendant had actually done.”  Id. (internal quotation marks 

 7   and citations omitted).  The Court distinguished the use of the word 

 8   “convictions”  in  the  ACCA  from  language  in  statutes  requiring  a 

 9   conduct‐specific  approach,  such  as  those  imposing  a  sentencing 

10   enhancement for a prior “offense committed” by the defendant.5  Id. 

11   (alterations,  internal  quotation  marks,  and  citation  omitted) 

12   (“Congress well knows how to instruct sentencing judges to look into 

13   the facts of prior crimes.”).  



     5 The  use  of  the  categorical  approach  in  the  ACCA  context  has  been  repeatedly 
     affirmed by the Supreme Court, including recently.  See Stokeling v. United States, 
     139  S.  Ct.  544,  549‐50  (2019)  (applying  the  categorical  approach  to  determine 
     whether  the  defendant  qualifies  for  a  mandatory  minimum  sentence  under  the 
     ACCA); United States v. Stitt, 139 S. Ct. 399, 405 (2018) (same).  


                                                14
                                                                                       




 1          The government attempts to distinguish Mathis by arguing that 

 2   §  3559  defines  “prior  sex  conviction”  with  reference  to  the  offense 

 3   “conduct,” which, it contends, suggests a conduct‐specific approach.  

 4   However, the Supreme Court rejected a similar argument in  Johnson 

 5   v. United States, 135 S. Ct. 2551 (2015).  There, the Court examined a 

 6   provision  of  the  ACCA  defining  a  “violent  felony”  as  a  crime  that 

 7   “involves conduct that presents a serious or potential risk of physical 

 8   injury  to  another.”    Id.  at  2555  (emphasis  added).    Justice  Alito,  in 

 9   dissent, urged the Court to apply a conduct‐specific approach to that 

10   clause  in  order  to  save  it  from  being  struck  down  as 

11   unconstitutionally vague.    Id.  at  2578–80  (Alito,  J.,  dissenting).    The 

12   majority rejected that approach, instead finding that the categorical 

13   approach  was  the  “only  plausible  interpretation  of  the  law.”    Id.  at 

14   2562 (quoting Taylor v. United States, 495 U.S. 575, 602 (1990)).   

15          In  addition,  the  Mathis  Court  observed  that  the  categorical 

16   approach “avoids unfairness to defendants” by preventing courts in 




                                            15
                                                                                    




 1   subsequent  prosecutions  from  relying  on  non‐elemental  facts  that 

 2   may be “prone to error precisely because their proof is unnecessary” 

 3   at the time of the prior conviction.  Mathis, 136 S. Ct. at 2253 (citation 

 4   omitted).    Where  the  truth  of  a  fact  made  no  difference  in  the 

 5   underlying  case,  the  defendant  “ha[s]  no  incentive  to  contest  what 

 6   does not matter under the law,” and in fact “may have good reason 

 7   not to.”  Id. (internal quotation marks and citation omitted); see also 

 8   Descamps  v.  United  States,  570  U.S.  254,  270  (2013)  (stating,  for 

 9   example, that “during plea hearings, the defendant may not wish to 

10   irk the prosecutor or court by squabbling about superfluous factual 

11   allegations”).  

12          Moreover, in United States v. Barrett, this Court recently found 

13   that  practical  and  constitutional  reasons  weigh  heavily  in  favor  of 

14   applying the categorical approach over the conduct‐specific approach 

15   where  a  sentencing  enhancement  statute  requires  “judicial 

16   identification  of  what  crimes  .  .  .  of  prior  conviction  fit  federal 




                                          16
                                                                                     




 1   definitions  of  [predicate]  crimes  so  as  to  expose  a  defendant  to 

 2   enhanced  penalties  or  other  adverse  consequences  in  subsequent 

 3   federal proceedings.”  Barrett, 903 F.3d at 181 (emphasis omitted).   

 4          The  categorical  approach  has  certain  practical  advantages 

 5   where  a  federal  court  applies  a  sentencing  enhancement  provision 

 6   based  on  a  prior  state  conviction.    District  courts  will  often  face 

 7   difficulties ascertaining the nature of the conduct underlying a prior 

 8   conviction  that  could  be  decades  old.    See  Taylor,  495  U.S.  at  601; 

 9   United  States  v.  Beardsley,  691  F.3d  252,  260  (2d  Cir.  2012).    Most 

10   important,  a  court’s  attempt  to  determine  facts  about  that  conduct 

11   from a limited past record raises serious constitutional concerns.  See 

12   Descamps, 570 U.S. at 269.  The Sixth Amendment requires that “only 

13   a  jury,  and  not  a  judge,  may  find  facts  that  increase  a  maximum 

14   penalty, except for the simple fact of a prior conviction.”   Mathis, 136 

15   S. Ct. at 2252 (citing Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)).  




                                           17
                                                                                                




1   Thus,  Rood’s  application  of  the  categorical  approach  to  §  3559(e) 

2   remains binding on us, and for good reasons.6   

3           The  government  contends  that  the  analytic  step  taken  by  the 

4   Rood court after its comparison of the elements of the state and federal 

5   statutes  justified  the  district  court  in  this  case  relying  on  certain 

6   documents  related  to  Kroll’s  1993  conviction  to  determine  whether 

7   the § 3559(e) sentencing enhancement was warranted.  We disagree.  




    6 In the alternative, the government contends that § 3559(e) is “a hybrid statute, 
    requiring a comparison of certain elements under a categorical approach . . . but 
    an examination of conduct to satisfy other elements of the statute.”  Appellee’s Br. 
    at 24.  Section 3559(e)(1) lists two requirements for a predicate offense to qualify 
    for sentencing enhancement:  (1) that the predicate offense constitute a “prior sex 
    conviction”  as  defined  by  §  3559(e)(2);  and  (2)  that  “a  minor”—a  person  under 
    seventeen  years  of  age—“was  the  victim”  of  the  predicate  offense.    18  U.S.C.  § 
    3559(e)(1‐2).    As  advocated  by  the  government,  the  Ninth  Circuit  has  taken  a 
    “hybrid”  approach  to  those  requirements,  applying  a  categorical  approach  to 
    determine whether a predicate offense is a “prior sex conviction,” and applying a 
    conduct‐specific approach to determine whether “a minor was the victim” of the 
    predicate offense.  United States v. Doss, 630 F.3d 1181, 1197–97 (9th Cir. 2011), as 
    amended on reh’g in part (Mar. 15, 2011) (quoting 18 U.S.C. § 2559(e)(1)).   

    Here,  the  only  issue  is  whether  Kroll’s  1993  offense  qualifies  as  a  “prior  sex 
    conviction”—a question to which the categorical approach applies.  We need not 
    reach the question of whether a different approach applies to aspects of § 3559 not 
    at issue.  


                                                18
                                                                                          




 1          In  Rood,  “[i]n  order  to  determine  whether  [the]  state  offense 

 2   [was] equivalent to [the] federal offense,” the court first “compare[d] 

 3   the elements” of the two offenses.  679 F.3d at 98.  It found that “[t]here 

 4   is  .  .  .  a  category  of  [the  state  offense]  that  would  not  constitute  a 

 5   federal  offense,”  such  that  the  elements  of  the  state  offense  did  not 

 6   categorically fit the federal offense.  However, rather than stopping 

 7   its  analysis  there,  concluding  that  the  state  conviction  was  not  a 

 8   predicate  conviction,  Rood  concluded  that  “the  District  Court  could 

 9   not have determined from the statutory language alone whether the 

10   offenses were equivalent,” id., and faulted the district court for failing 

11   “to analyze whether the facts underlying the state conviction satisfied 

12   the elements of the federal statute,” id. at 99‐100.  It then went on to 

13   examine the limited class of documents described by Shepard v. United 

14   States,  544  U.S.  13  (2005)—also  known  as  “Shepard  documents,”  see 

15   United  States  v.  Genao,  869  F.3d  136,  145  (2d  Cir.  2017)—in  order  to 

16   “analyze  whether  the  facts  underlying  the  state  conviction  satisfied 




                                             19
                                                                                        




 1   the  elements  of  the  federal  statute.”    Rood,  679  F.3d  at  99‐100.    The 

 2   Rood  court  described  that  process  as  the  “so‐called  modified 

 3   categorical approach.”  Id. at 98. 

 4          The  Supreme  Court  later  clarified  that  courts  may  look  to 

 5   Shepard  documents  only  where  the  state  statute  is  divisible  into 

 6   alternative  elements,  and  only  for  the  limited  purpose  of 

 7   “determin[ing] which alternative element . . . formed the basis of the 

 8   [predicate]  conviction.”    Descamps,  570  U.S.  at  278.    Descamps 

 9   described that inquiry as the “modified categorical approach.”  Id. at 

10   257‐58.    Therefore,  as  we  have  recognized,  Rood’s  purported 

11   application of the modified categorical approach “was erroneous in 

12   two respects.”  United States v. Barker, 723 F.3d 315, 321 (2d Cir. 2013) 

13   (per curiam).  “First, the modified categorical approach is ‘applicable 

14   only  to  divisible  statutes.’”    Id.  (quoting  Descamps,  570  U.S.  at  263).  

15   Second,  “the  modified  categorical  approach  simply  provides  a  tool 

16   enabling  courts  to  discover  the  elements  of  the  defendant’s  prior 




                                            20
                                                                                     




 1   conviction,”  id.,  and  may  not  be  used  to  “analyze  whether  facts 

 2   underlying the state conviction satisfied the elements of the federal 

 3   statute,” id. (quoting Rood, 679 F.3d at 99‐100). 

 4          Although  Rood’s  version  of  the  “modified  categorical 

 5   approach”  is  no  longer  good  law,  its  assertion  that  we  apply  the 

 6   categorical approach to § 3559(c) stands.  Because the New York state 

 7   statute  underlying  Kroll’s  predicate  conviction  prohibited  sexual 

 8   conduct involving victims older than twelve years old, it swept more 

 9   broadly than the federal equivalent, 18 U.S.C. § 2241(c).  See Esquivel‐

10   Quintana v.  Sessions,  137  S.  Ct.  1562, 1568  (2017)  (holding  that  there 

11   was  no  categorical  match  where  federal  law  proscribed  sexual 

12   intercourse  with  a  person  younger  than  sixteen,  while  the  relevant 

13   state  statute  proscribed  sexual  intercourse  with  a  person  younger 

14   than eighteen).  Therefore, the 1993 state conviction does not qualify 

15   as  a  “prior  sex  conviction,”  and  it  does  not  trigger  the  mandatory 

16   enhancement of life imprisonment under 18 U.S.C. § 3559(e)(1).  




                                           21
                                                                                         




 1   B.     Kroll  Did  Not  Waive  His  Challenge  to  the  Application  of 
 2          § 3559(e)(1) 

 3          The government also contends that Kroll waived his challenge 

 4   to  the  application  of  § 3559(e)(1)  by  admitting  that  the  conduct 

 5   underlying his New York conviction consisted of performing a sexual 

 6   act on an eleven‐year‐old.  Even assuming that Kroll could waive his 

 7   challenge  in  these  circumstances,  we  disagree  that  this  admission 

 8   effected a waiver.7 

 9          “[W]aiver is the intentional relinquishment or abandonment of 

10   a known right.”  United States v. Olano, 507 U.S. 725, 733 (1993) (internal 

11   quotation marks omitted) (emphasis added); see also United States v. 

12   Dantzler, 771 F.3d 137, 146 n.5 (2d Cir. 2014) (explaining that waiver 

13   analysis  “focuse[s]  on  strategic,  deliberate  decisions  that  litigants 

14   consciously make”).  In United States v. Dantzler, we held that it was 

15   error for the district court to rely on facts that the defendant provided 


     7 Because we conclude that Kroll did not knowingly and intentionally waive this 
     challenge,  we  need  not  decide  whether  a  criminal  defendant  can  waive  the 
     application of the categorical approach. 


                                             22
                                                                                    




 1   at  the  time  of  sentencing  to  determine  that  his  prior  offenses  were 

 2   predicate crimes under the ACCA.  771 F.3d at 148–49.  In so holding, 

 3   we rejected the government’s argument that the defendant waived his 

 4   challenge to the district court’s consideration of those facts because 

 5   the record did not indicate that either party contemplated whether the 

 6   facts could be considered or the potential effects of their introduction 

 7   on the application of the ACCA to the defendant’s sentence.  Id. at 146 

 8   n.5.   

 9             The  reasoning  from  Dantzler  applies  here.    There  is  no 

10   indication in the record that Kroll knew that, by stipulating to his 1993 

11   victim’s  age,  he  would  give  up  the  opportunity  to  challenge  the 

12   mandatory life sentences that would be imposed under Counts One 

13   and Two through the categorical approach to § 3559(e).  Indeed, the 

14   record shows that the court and parties did not review applying the 

15   categorical approach to the 1993 conviction, and at the September 22, 

16   2014 hearing, the court told Kroll that a conviction on Count One or 




                                          23
                                                                                       




 1   Two  at  trial  would  necessarily  result  in  a  mandatory  life  sentence.  

 2   Therefore,  Kroll  did  not  knowingly  and  intentionally  waive  his 

 3   objection. 

 4   C.       The District Court Plainly Erred 

 5            Having concluded that Kroll did not waive his challenge to the 

 6   application  of  §  3559(e),  we  nonetheless  apply  plain  error  review 

 7   because Kroll did not raise this argument below.  See United States v. 

 8   Broxmeyer,  699  F.3d  265,  279  (2d  Cir.  2012)  (finding  that  plain  error 

 9   review applies to forfeited objections at sentencing).  To find such an 

10   error, we must determine that “(1) there was error, (2) the error was 

11   plain,  .  .  .  (3)  the  error  prejudicially  affected  [the  defendant’s] 

12   substantial rights,” and (4) “the error seriously affected the fairness, 

13   integrity or public reputation of judicial proceedings.”  United States 

14   v.  Torrellas,  455  F.3d  96,  103  (2d  Cir.  2006)  (alteration  and  internal 

15   quotation marks omitted).  All four elements of the standard are met 

16   here. 




                                            24
                                                                                    




 1          First, the court erred by concluding that Kroll’s 1993 conviction 

 2   was  a  “State  sex  offense”  and  thus  a  “prior  sex  conviction”  under 

 3   § 3559(e)(2).    That  is  because,  as  discussed  above,  under  the 

 4   categorical approach, the state statute underlying the 1993 conviction 

 5   was broader than 18 U.S.C. § 2241(c), the closest federal equivalent.   

 6          Second, the error was plain.  Our decisions are clear that, under 

 7   the  categorical  approach,  “to  determine  whether  a  state  offense  is 

 8   equivalent  to  a  federal  offense  [under  § 3559(e)(2)],  courts  must 

 9   compare  the  elements  of  the  state  offense  to  the  elements  of  the 

10   federal offense.”  Rood, 679 F.3d at 98.  After Descamps, our case law 

11   made it equally clear that in following the categorical approach, “the 

12   context  and  facts  of  the  defendant’s  crime”  are  not  relevant  to  the 

13   comparison  except  to  “determine  which  alternative  element  in  a 

14   divisible  statute  formed  the  basis  of  the  defendant’s  conviction.”  

15   Barker,  723  F.3d  at  320  (internal  quotation  marks  omitted).    As 

16   mentioned above, alternative elements in a divisible statute are not at 




                                          25
                                                                                       




 1   issue  here.    Yet,  the  district  court  erroneously  concluded  it  could 

 2   consider  Kroll’s  stipulated  conduct  to  determine  whether  his  1993 

 3   conviction would have been punishable under § 2241(c).  Cf. Dantzler, 

 4   771  F.3d  at  146–148  (holding  that  it  was  plain  error  for  the  district 

 5   court  to  rely  on  materials  that  it  was  not  allowed  to  consider  in 

 6   determining  that  prior  offenses  were  committed  “on  occasions 

 7   different  from  one  another  for  purposes  of  sentencing  under  the 

 8   ACCA” (internal quotations omitted)). 

 9          Third,  the  erroneous  determination  that  a  life  sentence  was 

10   mandatory prejudicially affected Kroll’s substantial rights because it 

11   influenced  the  sentence  he  ultimately  received.    See  United  States  v. 

12   Sanchez, 773 F.3d 389, 391–93 (2d Cir. 2014) (holding that a defendant’s 

13   substantial rights were prejudicially affected when the district court 

14   erroneously  concluded  that  his  offense  carried  a  mandatory 

15   minimum of twenty years instead of ten, and both parties relied on 

16   that error in arguing for an appropriate sentence). 




                                            26
                                                                                     




 1          The  government  contends  that  Kroll  did  not  suffer  prejudice 

 2   because the district court’s comments at sentencing demonstrate that 

 3   it would have given Kroll a life sentence even if it had concluded it 

 4   had the discretion not to do so.  The Supreme Court has held that “[i]n 

 5   most  cases  a  defendant  who  has  shown  that  the  district  court 

 6   mistakenly  deemed  applicable  an  incorrect,  higher  [Sentencing] 

 7   Guidelines  range  has  demonstrated  a  reasonable  probability  of  a 

 8   different outcome” without a further showing of prejudice, because 

 9   the Guidelines calculation frequently is determinative of the sentence 

10   the  defendant  receives.    Molina‐Martinez  v.  United  States,  136  S.  Ct. 

11   1338,  1346  (2016).    That  reasoning  applies  with  even  greater  force 

12   where, as here, the district court mistakenly found itself lacking any 

13   discretion to impose a sentence other than a mandatory minimum life 

14   sentence.   

15          Moreover, while the lack of prejudice due to a procedural error 

16   at  sentencing  may  be  apparent  because,  for  example,  a  “detailed 




                                           27
                                                                                        




 1   explanation of the reasons . . . make[s] it clear that the judge based the 

 2   sentence . . . on factors independent of” the error, this is not such a 

 3   case.  Molina‐Martinez, 136 S. Ct. at 1346–47.  Here, the court did not 

 4   discuss  how  it  would  have  applied  the  Sentencing  Guidelines  or 

 5   balanced the 18 U.S.C. § 3553(a) factors had it not determined that a 

 6   life sentence was mandatory under § 3559(e).  Rather, the court merely 

 7   stated (incorrectly) that it had “no authority” to impose less than a life 

 8   sentence.  Joint App’x at 139.   

 9          Finally, the error seriously affected the fairness of the judicial 

10   proceedings  below.    Instead  of  making  an  individualized 

11   determination as to whether a life sentence was warranted, the district 

12   court imposed a mandatory life sentence based on a statute that did 

13   not  apply.    See  Sanchez,  773  F.3d  at  393–94  (finding  that  the  district 

14   court’s  erroneous  determination  that  a  twenty‐year  mandatory 

15   minimum sentence applied seriously affected the fairness of judicial 

16   proceedings); see also United States v. Folkes, 622 F.3d 152, 158 (2d Cir. 




                                            28
                                                                                




 1   2010) (per curiam) (finding that the district court’s use of a Guidelines 

 2   range more than twice the correct range seriously affected the fairness 

 3   of judicial proceedings). 

 4                                    *         *    * 

 5         Accordingly, vacating Kroll’s sentence is warranted to correct 

 6   the district court’s imposition of mandatory life sentences on Counts 

 7   One and Two. 

 8         In reaching that conclusion, we recognize that Kroll still faces a 

 9   Sentencing  Guidelines  range  of  decades  in  prison.    In  determining 

10   what sentence is appropriate, the district court retains full discretion 

11   to  take  account  of  all  relevant  factors,  including  the  abhorrent 

12   circumstances underlying the four counts of conviction in this case, 

13   as well as those underlying the 1993 state‐court conviction. 




                                           29
                                                                            




1                              CONCLUSION 

2         For  the  foregoing  reasons,  we  VACATE  the  district  court’s 

3   sentence and REMAND the cause to the district court for proceedings 

4   consistent with this opinion. 




                                      30